DETAILED ACTION
This is the initial Office action for application SN 17/058,392 having an effective date of 24 November 2020 and a Foreign priority date of 24 MAY 2018.  A preliminary amendment was filed on 24 November 2020 canceling Claims 1-11 and adding NEW Claims 12-31. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-33 of copending Application No. 17/058,188. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a composition resulting from the mixing of at least a polydiol oligomer A1with a number average molar mass of greater than or equal to 600 g/mol and less than 10000 g/mol comprising repeating units of at least two monomers M1, and at least one monomer M2 or M3 or a mixture of M2 and M3, wherein the oligomer A1 comprises less than 2 mol% of repeating units corresponding to M3, and a compound A2 comprising at least two boronic ester functions.  The instantly claimed composition differs by comprising from 2 mol% to 50 mol% of repeating units corresponding to one or more monomers M3.  However, “from 2 mol%” of the claims in the instant application is indistinguishable over “less than 2 mol%” in the copending application.  

Claims 12-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-32 of copending Application No. 17/058,439. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application are drawn to a composition resulting from the mixing of at least a polydiol oligomer A1 with a number-average molar mass of greater than or equal to 600 g/mol and less than 10,000 g/mol comprising repeating units corresponding to at least two monomers M1, and more than 50 mol% (includes an infinitesimal amount more than 50 mol%) of repeating units corresponding to one or more monomers M3, and optionally at least one monomer M2, and a compound A2 comprising at least two boronic ester functions.  Thus the composition claimed in the instant application is indistinguishable over the copending application since “from 2 mol% to 50 mol% of repeating units corresponding to one or more monomers M3 does not differ from “more than 50 mol%”.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
September 1, 2021